Citation Nr: 1539185	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that in relevant part denied entitlement to a TDIU.

In January 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

During the course of the appeal the AOJ granted service connection for additional disabilities and increased ratings for existing disabilities to the extent that since March 5, 2008, the Veteran has had a 100 percent disability rating for at least       one service-connected disability plus additional service-connected disabilities     with combined evaluation of at least 60 percent.  The Board has accordingly characterized the issue to comport with these developments. 


FINDINGS OF FACT

1.  Prior to March 5, 2008, the Veteran's service-connected disabilities did not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.

2.  Since March 5, 2008, the Veteran has had 100 percent disability for at least one service-connected disability plus additional service-connected disabilities with combined evaluation of at least 60 percent, for which he has continuously received special monthly compensation at the housebound rate.




CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran received complete notification of the elements to show entitlement to a TDIU by a letter in June 2007, and he had ample opportunity to respond prior to issuance of the December 2007 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the RO has obtained service treatment records and Social Security Administration (SSA) disability records, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing.  

The Veteran has been afforded appropriate VA medical examination in support of  the claim decided herein.  In that regard, the Board remanded the case to the AOJ    in January 2012 for the following actions: first, to attempt to contact the Veteran's  most recent employer and ask that entity to complete a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits); and, second, to afford the Veteran a VA examination or examinations to determine the severity of his service-connected disabilities and obtain an opinion from the examiner as to whether those disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  In compliance with the Remand instructions the AOJ sent letters to the employer in January 2013 and March 2013 without response, and duly notified the Veteran after each of the unsuccessful attempts.  The Veteran was afforded the requisite VA examination in March 2012, and the examiner issued an addendum opinion in April 2013.  The Board finds on review that the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.
     
Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on  his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

If a veteran already has a 100% schedular disability, TDIU is generally not available.  Green v. West, 11 Vet. App. 472 (1998).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, since March 5, 2008, the Veteran has continuously had at least one service-connected disability rated at 100 percent and separate service-connected disabilities with a combined evaluation of at least 60 percent, and since that date he has received SMC at the housebound rate.  There is accordingly no basis on which the Board can also assign a TDIU from that date, and such claim is moot.

Turning to the period before March 5, 2008, the issue on appeal arises from a claim received by VA in January 2007.  The Veteran's service-connected disabilities at the time were as follows: posttraumatic stress disorder (PTSD), rated as 30 percent disabling; residuals of left knee injury, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and, bilateral  hearing loss, rated as 10 percent disabling.  His combined evaluation for service-connected disabilities was 70 percent.  The Veteran accordingly met the schedular threshold for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(a).

In regard to education and employment history, the Veteran submitted a VA       Form 21-8940 (Veterans Application for Increased Compensation based on Unemployability) in January 2007 in which he reported having had two years of college and special training in asbestos removal, a field in which he worked full-time until November 2000.  He reported that he was rendered unemployable by his service-connected PTSD.  The Veteran also submitted a VA Form 21-8940 in December 2014 in which he reported having last worked full-time in 1990.

During a VA PTSD examination in September 2003 the Veteran reported he quit working as an asbestos removal supervisor in the United States about two years earlier, although he subsequently worked in Haiti in July-August 2003 until he sustained an injury.  He reported being currently unable to work due to physical problems and mental stress associated with being around people.  During a           VA orthopedic examination the same month the Veteran reported significant occupational impairment caused by his knee disability in that his job in asbestos removal required him to climb ladders and scaffolding, which he could no longer perform.

A March 2004 VA mental health clinic (MHC) treatment note states the Veteran had retired from owning his own trucking company; he currently farmed 800 acres of watermelons and vegetables every year.

The Social Security Administration (SSA) granted the Veteran disability benefits effective from July 2005 based on late effects of cerebrovascular disease (primary diagnosis) and chronic pulmonary insufficiency (secondary diagnosis), neither of which are service-connected disabilities.  The SSA disability file includes a work history in which the Veteran reported having been a farm laborer during the period 1990-1992, which involved operating a forklift in a warehouse in which seasonal workers boxed and packed watermelons, and having worked from 1995-2001 for an asbestos removal company.  The Veteran reported he stopped working on January 15, 2002, due to multiple medical problems (stroke, left knee problems, chronic obstructive pulmonary disease, high blood pressure, hearing and right leg problems).  A Physical Residual Functional Capacity Assessment (PRFCA) in April 2006, performed by a physician, stated the Veteran could frequently lift less than 10 pounds and occasionally lift 10 pounds; could sit (with normal breaks) for about 6 hours of an 8-hour work day and could stand and/or walk (with normal breaks) for at least      2 hours in an 8-hour work day and had unlimited ability to push/pull, including operation of hand or foot controls.  Postural limitations were as follows: frequent ability to stoop and crouch; occasional ability to climb ramps and stairs, to balance and to crawl; and, no ability to climb ladder/rope/scaffolds.  There were no manipulative, visual or communicative limitations.  Environmental limitations  
were to avoid concentrated exposure to extreme heat or cold, wetness, humidity, fumes and gasses and hazards such as machinery and heights; there was no   limitation on exposure to nose or vibration.  A Mental Residual Functional     Capacity Assessment was apparently not performed.

The Veteran had a VA orthopedic examination in September 2005 in which he reported his left knee disability precluded him for working in his previous job as asbestos insulation supervisor/technician because he was no longer able to climb up and down ladders or crawl around on his hands and knees.   

The Veteran had a VA general medical examination in June 2007; the examiner also performed a specialized joint examination of the knee.  The Veteran reported having retired from the Environmental Protection Agency (EPA) in 2000; while employed he worked in asbestos removal for 10 years but had not worked since 2000.  The examiner noted clinical observations in detail and stated the Veteran's knee problems "do not affect occupation at this time" and characterized PTSD as "stable."  The Veteran had a VA audiological evaluation in July 2007 in which the audiologist stated the Veteran was able to carry on a normal conversation in a quiet room without difficulty, so it was unlikely that the hearing loss and tinnitus disabilities would cause unemployability.

The rating decision on appeal denying entitlement to TDIU was issued in December 2007.  In his March 2008 Notice of Disagreement and his October 2008 Substantive Appeal, the Veteran insisted that he was rendered unemployable by his service-connected knee disability, which made him unable to perform any of the jobs for which he had the requisite training.     

Pursuant to the Board's Remand in January 2012 the Veteran had a VA general medical examination in February 2012, performed by a physician who detailed    the current manifestations of each of the Veteran's service-connected left knee disability.  The examiner concluded that the Veteran is employable with sedentary occupation and minimal activities requiring ambulation and weight-bearing on the left knee.  In an April 2013 addendum, the examiner explained as rationale for his opinion that the Veteran is independent in activities of daily living (ADLs) in sedentary position without weight-bearing on the left knee, and is able to drive to and from his home as well as to perform activities indoors and outdoors.

The Veteran had VA examinations of the left knee and PTSD in August 2013, both of which are silent in regard to the effect of these disabilities on the Veteran's occupation prior to March 2008.  

The evidence demonstrates that prior to March 2008 the Veteran was incapable     of continuing in his previous work, as documented by the SSA disability record.  However, the evidence does not show that his service-connected disabilities, without regard to age and nonservice-connected disabilities, rendered him unable to obtain gainful employment during the relevant period.  The Veteran has on appeal attributed unemployability to his service-connected left knee disability, but this is expressly contradicted by the opinion of the VA examiner in February 2012 that  the Veteran's left knee disability does not preclude sedentary employment.  The examiner's opinion is consistent with the findings of the SSA PRFCA in April 2006 and the VA examination of the left knee in August 2013, both of which suggest the physical capacity for sedentary employment.

Considering the Veteran's occupational and educational background, he is shown to have two years of college and to have had supervisory experience while performing his asbestos-related work; he also reportedly ran his own trucking company for a time.  These experiences show the Veteran to be suited by education and training for gainful sedentary employment in a supervisory capacity that would be within the physical constraints of his service-connected disabilities.  To the extent that such positions may be hard to come by, the question in a claim for TDIU is whether     the Veteran is capable of performing the physical and mental acts required for employment, not whether he can actually find employment.  Van Hoose, 4 Vet. App. 361, 363.  

The Veteran has asserted his personal belief that he is unemployable due to his service-connected disabilities.  However, as noted above the Veteran's contention is contradicted by the medical evidence of record.  Further, the Veteran is an interested party and stands to gain monetary benefits; the Board may not simply ignore the Veteran's contention for that reason but personal interest may affect the credibility  of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly,   the Board finds the Veteran's assertions are of lower probative value than the VA examiner's opinion and the other medical treatment records on file.  

In summary, the preponderance of the probative evidence is against a finding that the Veteran is unemployable due to service connected disabilities.  Accordingly, the requirements for entitlement to TDIU are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49, 55-56; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

   
ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


